ICJ_175_1955AmityTreaty_IRN_USA_2021-02-03_JUD_01_PO_02_FR.txt.                                                                                                             48




                   OPINION INDIVIDUELLE, EN PARTIE CONCORDANTE
                ET EN PARTIE DISSIDENTE, DE M. LE JUGE AD HOC BROWER

                [Traduction]

                   Accord avec les conclusions de la Cour relatives aux exceptions préliminaires
                d’incompétence et à l’exception préliminaire fondée sur l’alinéa d) du paragraphe 1
                de l’article XX du traité d’amitié — Désaccord avec les conclusions de la Cour
                quant à la recevabilité de la requête de l’Iran et au rejet de l’exception préliminaire
                des Etats‑Unis fondée sur l’alinéa b) du paragraphe 1 de l’article XX — Requête
                de l’Iran constituant un abus de procédure en ce qu’elle tend à obtenir de la Cour
                un arrêt juridiquement contraignant imposant aux Etats‑Unis de s’acquitter de
                leurs engagements au titre du plan d’action non juridiquement contraignant —
                Cour n’analysant guère cette question et perpétuant sa pratique de longue date
                consistant à s’abstenir de préciser la teneur du principe de l’abus de droit —
                Exception des Etats‑Unis fondée sur l’alinéa b) du paragraphe 1 de l’article XX du
                traité d’amitié devant être considérée comme une exception préliminaire légitime et
                traitée au présent stade de la procédure — Libellé de cette disposition et
                déclarations des Parties elles‑mêmes militant en faveur de l’application de
                l’alinéa b) du paragraphe 1 de l’article XX aux sanctions en cause en l’espèce —
                Cour n’effectuant pas l’analyse standard prévue à l’article 31 de la convention de
                Vienne sur le droit des traités — Pareille analyse confirmant l’applicabilité de
                l’alinéa b) du paragraphe 1 de l’article XX et l’opportunité de retenir l’exception
                soulevée par les Etats‑Unis sur ce fondement.

                   1. Si j’ai souscrit à la décision unanime de la Cour dans la mesure où
                celle‑ci rejette les deux exceptions préliminaires d’incompétence des
                Etats‑Unis d’Amérique (ci‑après les « Etats‑Unis »), ainsi que leur excep-
                tion préliminaire fondée sur l’alinéa d) du paragraphe 1 de l’article XX
                du traité d’amitié, de commerce et de droits consulaires (ci‑après le « traité
                d’amitié »), je suis toutefois en désaccord avec la Cour en ce qu’elle 1)
                conclut à la recevabilité de la requête de la République islamique
                d’Iran (ci‑après l’« Iran ») et 2) ne retient pas l’exception préliminaire
                des Etats‑Unis fondée sur l’alinéa b) du paragraphe 1 de l’article XX 1.

                   1 On notera, à la lecture de l’arrêt auquel se rapporte la présente opinion, que je

                me suis joint aux votes unanimes en faveur du rejet des deux exceptions préliminaires
                d’incompétence de la Cour soulevées par les Etats‑Unis, aux points 1) et 2) du dispositif
                (par. 114), mais que j’ai voté contre le point 6), par lequel la Cour, dans un même para-
                graphe, juge à la fois qu’elle a compétence pour connaître de la requête, conclusion à
                laquelle je me suis rallié aux points 1) et 2), et « que ladite requête est recevable », conclu-
                sion que j’ai rejetée au point 3).
                   J’ai voté contre le point 6) du dispositif (par. 114) parce que je me trouvais placé dans
                la même situation impossible que M. le juge Parra‑Aranguren en l’affaire relative au Projet
                Gabčíkovo‑Nagymaros :
                         « Un nombre important de juges, dont j’étais, a demandé un vote distinct sur
                      les deux questions de l’alinéa 2 D du dispositif de l’arrêt. Toutefois, la majorité a

                                                                                                             43




5 Ord_1215.indb 103                                                                                                20/05/22 13:08

                                   traité d’amitié de 1955 (op. ind. brower)                                49

                                   I. Irrecevabilité pour abus de procédure

                                                         A. L’abus
                   2. J’estime en effet que la présente requête est irrecevable pour abus de
                procédure en ce qu’elle tend à obtenir de la Cour un arrêt juridiquement
                contraignant qui imposerait aux Etats‑Unis d’annuler pour toujours les
                seules sanctions qu’ils avaient suspendues en application du plan d’action
                global commun à long terme (ci‑après le « plan d’action ») puis réimpo-
                sées par leur décision du 8 mai 2018 à la suite de leur retrait dudit plan
                d’action, un instrument non juridiquement contraignant 2. Si la Cour
                devait accorder à l’Iran le remède qu’il sollicite, les Etats‑Unis se trouve-
                raient juridiquement liés par un instrument auparavant non juridique-
                ment contraignant, tandis que le demandeur resterait libre de ne pas s’y
                conformer, ce qu’il admet d’ailleurs déjà faire 3, obtenant ainsi un avan-
                tage illégitime ou illicite.
                   3. Il est fort regrettable qu’en concluant à la recevabilité de la requête la
                Cour n’ait consacré à l’examen de cette question que cinq des 114 para-
                graphes que compte l’arrêt : les paragraphes 92 à 96, dans lesquels elle se
                montre très laconique. Point intéressant, la Cour commence (par. 92) par
                « note[r] que les Etats‑Unis n’ont pas traité leur exception d’irrecevabilité
                de la requête de l’Iran lors de la procédure orale, mais qu’ils l’ont néan-
                moins expressément maintenue », laissant entendre que le fait que le défen-

                      décidé d’imposer un vote unique sur les deux questions, limitant considérablement
                      la liberté d’expression, au nom d’obscures raisons, censément couvertes par le secret
                      des délibérations de la Cour. » (Projet Gabčíkovo‑Nagymaros (Hongrie/Slovaquie),
                      arrêt, C.I.J. Recueil 1997, opinion dissidente de M. le juge Parra‑Aranguren, p. 231,
                      par. 21.)
                    Contraint de choisir entre « pour » ou « contre », chaque option étant à moitié juste et à
                moitié fausse, j’ai voté « contre ». Je relève que dans le dispositif de l’arrêt qu’elle a rendu
                le 11 juillet 1996 en l’affaire relative à l’Application de la convention pour la prévention et
                la répression du crime de génocide (Bosnie‑Herzégovine c. Yougoslavie), qui, comme en
                l’espèce, portait sur des exceptions préliminaires d’incompétence et d’irrecevabilité, la Cour
                a exprimé à des alinéas distincts ses conclusions relatives à la compétence et celles relatives
                à la recevabilité, et n’a donc placé aucun juge dans une situation impossible (exceptions
                préliminaires, arrêt, C.I.J. Recueil 1996 (II), p. 623, par. 47). La même approche aurait pu
                et dû être suivie en l’espèce.
                    2 Les Etats‑Unis ont affirmé à maintes reprises au cours de la présente instance que

                le plan d’action était un instrument politique non contraignant juridiquement. Voir, par
                exemple, exceptions préliminaires des Etats‑Unis d’Amérique (EPEU), par. 5.28‑5.29.
                L’Iran n’a pas contredit ce point de vue, bien qu’il se soit référé en plusieurs occasions à
                la position américaine. Voir observations et conclusions de la République islamique d’Iran
                sur les exceptions préliminaires des Etats‑Unis d’Amérique, par. 4.13 ; CR 2020/13, p. 18,
                par. 30 (Lowe).
                    3 Voir, par exemple, EPEU, annexe 102, Letter from M. Javad Zarif, Minister of

                Foreign Affairs of the Islamic Republic of Iran, to Federica Mogherini, EU High Repre-
                sentative for Foreign Affairs and Security Policy (8 mai 2019), p. 2 (où l’Iran indique avoir
                décidé qu’était justifié de sa part « le non‑respect … d’une partie de ses propres engage-
                ments » au titre du plan d’action, y compris en ce qui concernait le volume de ses stocks
                d’uranium).

                                                                                                             44




5 Ord_1215.indb 105                                                                                                20/05/22 13:08

                                   traité d’amitié de 1955 (op. ind. brower)                               50

                deur ait décidé de consacrer à d’autres arguments le temps limité dont il
                disposait lors des audiences conduites « virtuellement » pourrait constituer
                un facteur pertinent aux fins de l’examen au fond de la question. La Cour
                poursuit en citant (par. 93) plusieurs de ses affaires antérieures pour rappe-
                ler que « [s]eules des circonstances exceptionnelles peuvent justifier [qu’elle]
                rejette pour abus de procédure une demande fondée sur une base de com-
                pétence valable » et qu’il doit « y avoir des « éléments attestant clairement »
                que le comportement du demandeur procède d’un abus de procédure ». La
                Cour en vient directement à dire (par. 94), sans s’être livrée à la moindre
                appréciation des « circonstances exceptionnelles » ou des « éléments attes-
                tant clairement », que,
                      « [s]i, au stade du fond, elle en venait à conclure qu’il y a effective-
                      ment eu manquement à certaines obligations découlant du traité
                      d’amitié, cela n’impliquerait pas d’accorder à l’Iran un quelconque
                      « avantage illégitime » relativement à son programme nucléaire,
                      comme l’affirment les Etats‑Unis ».
                L’approche suivie dans ces paragraphes ne laisse‑t‑elle pas simplement
                entendre que la Cour, dès lors qu’elle juge avoir compétence, ne peut jamais
                conclure que l’invocation de cette compétence par un demandeur constitue
                un abus de procédure ? Enfin, il est dit dans l’arrêt (par. 95) que le fait que
                « la plupart des demandes de l’Iran concernent les mesures qui avaient été
                levées dans le cadre du plan d’action puis rétablies par la suite », et excluent
                donc les nombreuses autres sanctions que les Etats‑Unis imposent à ce pays
                depuis des décennies 4, pourrait simplement « traduire un choix de poli-
                tique » et ne constitue pas un abus de procédure. Je soutiens que la Cour,
                en écartant comme un « choix de politique » le fait que la requête de l’Iran
                se concentre exclusivement sur les sanctions liées au nucléaire suspendues
                par le plan d’action puis réimposées ultérieurement par le défendeur, lais-
                sant de côté les nombreuses autres sanctions dont le pays fait l’objet, a évité
                d’analyser vraiment l’importance de la stratégie de l’Iran, s’empressant de
                ne pas voir que celui‑ci invoquait abusivement sa compétence.

                    4 Les Etats‑Unis relèvent, et l’Iran ne les contredit pas, que sont en vigueur depuis 1987

                diverses mesures « interdis[ant] de manière générale toute transaction faisant intervenir des
                personnes américaines, ou non américaines mais sous juridiction américaine (comme la
                succursale américaine d’une banque étrangère ou la filiale immatriculée aux Etats‑Unis
                d’une société étrangère) et l’Iran » (EPEU, par. 2.26). Au nombre de ces mesures figurent
                des sanctions visant à répondre à des « sujets de préoccupation étrangers au nucléaire », tels
                que le terrorisme international, les activités en matière de missiles balistiques et les viola-
                tions des droits de l’homme, et qui ont été exclues du champ d’application du plan d’action
                (ibid., par. 2.17).
                   Il est indiqué dans le plan d’action lui‑même que les Etats‑Unis ne lèveraient conformé-
                ment à cet instrument que les sanctions « qui visent des personnes ne relevant pas de la
                juridiction des Etats‑Unis » et qu’« [i]l restera généralement interdit aux personnes relevant
                de la juridiction des Etats‑Unis et aux entités étrangères détenues ou contrôlées par elles
                d’effectuer des opérations du type qu’autorise le présent Plan d’action, à moins d’y être
                autorisées par l’[OFAC] » (voir mémoire de la République islamique d’Iran (MI), annexes,
                vol. I, annexe 10, Plan d’action, p. 131, note de bas de page 6).

                                                                                                            45




5 Ord_1215.indb 107                                                                                               20/05/22 13:08

                                   traité d’amitié de 1955 (op. ind. brower)                              51

                                   B. L’abus de procédure en tant que « graal »
                   4. La réalité est que l’abus de procédure est devenu le graal du droit
                international, dans l’application qu’en font la Cour et sa devancière la
                Cour permanente de Justice internationale (CPJI), c’est‑à‑dire quelque
                chose en quoi la Cour de céans croit avec ferveur, mais dont elle n’a
                jamais déterminé la forme, la substance et la teneur réelles. Dans son opi-
                nion dissidente en l’affaire relative aux Immunités et procédures pénales,
                Mme la juge Donoghue a ainsi déclaré n’avoir « connaissance d’aucune
                définition de l’[« abus de procédure »] faisant autorité dans le contexte de
                la justice internationale » 5. De fait, ni la Cour ni la CPJI ne se sont jamais
                attaquées à la notion d’abus de procédure, sans nul doute parce que l’on
                ne trouve nulle part de description ou d’inventaire définitivement arrêtés
                de son contenu. Je suis persuadé que telle est la raison pour laquelle, au
                cours des 95 années qui se sont écoulées depuis que la notion a pour la
                première fois été traitée sur le plan judiciaire, ni la Cour ni sa devancière
                ne l’ont jamais appliquée pour déclarer qu’une requête était irrecevable,
                bien qu’elles en aient fait mention en diverses occasions.
                   5. Un examen de son histoire judiciaire quasi centenaire permet de
                comprendre pourquoi la notion d’abus de procédure a traversé le temps
                sans connaître le moindre développement matériel, tel un enfant aban-
                donné qui n’a jamais été adopté, placé ou pris en charge par quiconque.
                La première mention de la notion naissante d’« abus de droit » 6 dans le
                contexte du droit international émanait d’Arturo Ricci‑Busatti, l’un des
                dix membres du comité consultatif de juristes ayant élaboré le projet de
                Statut de la CPJI en 1920 7. Six ans plus tard, en l’affaire relative à Cer-
                tains intérêts allemands, la CPJI, avant de rejeter la demande de la
                Pologne, a examiné l’hypothèse que l’Allemagne avait commis « un abus »
                d’un droit substantiel, relevant que l’acte accompli par la seconde « n’était
                pas destiné à procurer … un avantage illicite et à priver [la première] d’un
                avantage auquel elle aurait droit » 8. Plus tard encore, en 1932, la CPJI
                s’est de nouveau référée à cette notion dans l’affaire des Zones franches, se
                refusant là aussi à l’appliquer 9.

                   5 Immunités et procédures pénales (Guinée équatoriale c. France), exceptions prélimi-

                naires, arrêt, C.I.J. Recueil 2018 (I), opinion dissidente de Mme la juge Donoghue, p. 381,
                par. 3.
                   6 Avant son arrêt de 2018 en l’affaire relative aux Immunités et procédures pénales,

                la Cour n’avait pas établi, dans sa jurisprudence, de distinction claire entre les notions
                d’« abus de droit » et d’« abus de procédure », la seconde s’étant apparemment développée
                à partir de la première. Elle a expliqué que « la notion fondamentale d’abus [étai]t peut‑être
                la même » dans les deux cas (ibid., p. 335, par. 146).
                   7 Cour permanente de Justice internationale, comité consultatif de juristes,

                Procès‑verbaux des séances du comité, 16 juin‑24 juillet 1920, avec annexes, p. 314‑315,
                déclaration de M. Ricci‑Busatti.
                   8 Certains intérêts allemands en Haute‑Silésie polonaise, fond, arrêt no 7, 1926,

                C.P.J.I. série A no 7, p. 37‑38.
                   9 Zones franches de la Haute‑Savoie et du Pays de Gex, arrêt, 1932, C.P.J.I. série A/B

                no 46, p. 167.

                                                                                                           46




5 Ord_1215.indb 109                                                                                              20/05/22 13:08

                                      traité d’amitié de 1955 (op. ind. brower)                        52

                   6. C’est en 1951, dans l’affaire des Pêcheries, que la Cour de céans a
                commencé à s’intéresser à son tour à la notion d’« abus de droit » et à
                reconnaître progressivement celle d’« abus de procédure » comme en étant
                la fausse jumelle. Dans cette affaire, la Cour devait examiner les griefs du
                Royaume‑Uni relatifs à la manière dont la Norvège avait délimité sa mer
                territoriale. Elle a fait allusion à la notion d’« abus de droit » lorsqu’elle a
                précisé qu’elle ne se bornerait pas à examiner la délimitation par la Nor-
                vège de ses eaux territoriales le long d’un seul secteur de la côte, « [r]éserve
                faite d’un cas d’abus manifeste » 10. Avant cela, toutefois, de même
                qu’après, les opinions ou déclarations sporadiques de certains juges ont à
                la fois accompagné et appuyé l’application de la notion d’abus de droit
                puis d’abus de procédure. De fait, antérieurement (en 1950), dans l’opi-
                nion dissidente qu’il a jointe à l’avis consultatif relatif à la Compétence de
                l’Assemblée générale pour l’admission d’un Etat aux Nations Unies,
                M. le juge Alvarez avait directement exhorté la Cour à adopter le principe
                de l’« abus de droit » :
                             « Cette notion n’a été introduite qu’à une date relativement récente
                           dans le droit privé, mais elle est déjà généralement acceptée. Dès
                           avant la dernière guerre mondiale, quelques publicistes avaient
                           demandé qu’elle soit admise dans le droit des gens. En raison des nou-
                           velles conditions de la vie des peuples, il faut faire place aujourd’hui à
                           ladite notion, et la Cour internationale de Justice doit y contribuer. » 11
                   En 1953, dans l’affaire Ambatielos, la Cour a traité pour la première
                fois une défense expressément fondée sur un abus de procédure. Le
                Royaume‑Uni affirmait que la Grèce était responsable d’un « retard injus-
                tifié et [d’un] abus de la procédure de la Cour » en ce qu’elle avait attendu
                1951 pour déposer sa requête, alors qu’elle aurait pu le faire 25 ans plus
                tôt, en 1926. La Cour a rejeté ce moyen, précisant que la Grèce n’avait
                nullement « suivi une procédure inappropriée en introduisant [au moment
                où elle l’avait fait] une instance … conformément aux dispositions perti-
                nentes du Statut et du Règlement de la Cour » 12. Par la suite, en 1966,
                M. le juge Forster a affirmé, dans l’opinion dissidente qu’il a jointe à l’ar-
                rêt rendu dans les affaires du Sud‑Ouest africain, que, puisque le manda-
                taire de la Société des Nations pour le Sud‑Ouest africain allemand
                (aujourd’hui la Namibie), c’est‑à‑dire l’Afrique du Sud, avait les pleins
                pouvoirs sur le territoire faisant l’objet du mandat, « le pouvoir discré-
                tionnaire ne couvr[ait] point les actes faits dans un but différent de celui
                qui se trouv[ait] défini au Mandat. De tels agissements constitueraient un
                détournement de pouvoir. » 13
                      10
                      Pêcheries (Royaume‑Uni c. Norvège), arrêt, C.I.J. Recueil 1951, p. 142.
                      11
                      Compétence de l’Assemblée générale pour l’admission d’un Etat aux Nations Unies,
                avis consultatif, C.I.J. Recueil 1950, opinion dissidente de M. le juge Alvarez, p. 15.
                   12 Ambatielos (Grèce c. Royaume‑Uni), fond, arrêt, C.I.J. Recueil 1953, p. 13‑14 et 23.


                   13 Sud-Ouest africain (Ethiopie c. Afrique du Sud ; Libéria c. Afrique du Sud), deuxième

                phase, arrêt, C.I.J. Recueil 1966, opinion dissidente de M. le juge Forster, p. 481.

                                                                                                        47




5 Ord_1215.indb 111                                                                                           20/05/22 13:08

                                  traité d’amitié de 1955 (op. ind. brower)                            53

                   7. Puis, en 1991, la Cour a examiné, en l’affaire relative à la Sentence
                arbitrale du 31 juillet 1989, une requête que le défendeur entendait faire
                déclarer irrecevable au motif exprès qu’elle constituait un « abus de pro-
                cédure ». Le demandeur, la Guinée‑Bissau, affirmait qu’une sentence arbi-
                trale qui avait donné gain de cause au Sénégal n’était pas valable du fait
                que le président du tribunal arbitral, lui‑même membre de la majorité, y
                avait joint une déclaration qui la contredisait. Le Sénégal soutenait quant
                à lui ceci :
                         « [C]ette déclaration ne fait pas partie de la sentence et … en consé-
                      quence toute tentative de la Guinée‑Bissau pour utiliser cette décla-
                      ration dans un tel but « doit être qualifiée d’abus de procédure, abus
                      visant à priver le Sénégal des droits qui lui reviennent aux termes de
                      la sentence ». Le Sénégal soutient aussi qu’il y a disproportion entre
                      les moyens invoqués et les conclusions présentées et que l’instance a
                      été introduite à l’effet de retarder la solution définitive du litige. » 14
                La Cour a toutefois rejeté la thèse de l’irrecevabilité avancée par le Séné-
                gal, précisant
                      « que la requête de la Guinée‑Bissau a[vait] été présentée de manière
                      appropriée dans le cadre des voies de droit qui lui [étaie]nt ouvertes
                      devant la Cour dans les circonstances de l’espèce. En conséquence, la
                      Cour ne saurait accueillir la thèse du Sénégal selon laquelle la requête
                      de la Guinée‑Bissau ou les moyens qu’elle fait valoir à l’appui de
                      celle‑ci équivaudraient à un abus de procédure. » 15
                   Un an plus tard, il y a donc 29 ans, en 1992, la Cour a elle‑même sou-
                levé la question de l’« abus de procédure », pour la première fois à sa
                propre initiative, en l’affaire de Certaines terres à phosphates à Nauru.
                L’Australie affirmait que « Nauru a[vait] agi sans constance ni bonne foi »
                et exhortait sur cette base la Cour, « dans l’exercice de son pouvoir discré-
                tionnaire et pour servir la bonne règle judiciaire, [à] refuser de connaître
                des demandes de Nauru » 16. La Cour a répondu comme suit :
                        « [L]a requête de Nauru a été présentée de manière appropriée
                      dans le cadre des voies de droit qui lui sont ouvertes. La Cour n’a
                      pas à ce stade à apprécier les conséquences éventuelles du comporte-
                      ment de Nauru sur le fond de l’affaire. Il lui suffit de constater que ce
                      comportement n’équivaut pas à un abus de procédure. » 17




                   14 Sentence arbitrale du 31 juillet 1989 (Guinée‑Bissau c. Sénégal), arrêt,

                C.I.J. Recueil 1991, p. 63, par. 26.
                   15 Ibid., par. 27.
                   16 Certaines terres à phosphates à Nauru (Nauru c. Australie), exceptions préliminaires,

                arrêt, C.I.J. Recueil 1992, p. 255, par. 37.
                   17 Ibid., par. 38.



                                                                                                        48




5 Ord_1215.indb 113                                                                                           20/05/22 13:08

                                  traité d’amitié de 1955 (op. ind. brower)                           54

                   8. Alors qu’elle avait traité deux affaires successives dans lesquelles la
                notion d’« abus de procédure » avait été expressément invoquée, par le
                défendeur puis par elle‑même, la Cour est revenue à la notion d’« abus de
                droit » en 1996, en l’affaire relative à l’Application de la convention pour la
                prévention et la répression du crime de génocide 18. Dans cette instance, la
                Bosnie‑Herzégovine alléguait que la Yougoslavie avait abusé de ses droits
                en soulevant des exceptions préliminaires purement artificielles et dila-
                toires à la seule fin de retarder indûment la procédure, même si — et cela
                mérite d’être précisé — le conseil de la Bosnie parlait en réalité d’« abu[s]
                de la procédure de la Cour » 19, se référant à l’arrêt que celle‑ci avait rendu
                en l’affaire de Certaines terres à phosphates à Nauru 20 sur le fondement,
                ainsi qu’il a été rappelé précédemment, d’une analyse de l’« abus de pro-
                cédure ». Dans l’affaire de l’Incident aérien du 10 août 1999 dont elle a eu
                à connaître quelques années plus tard, la Cour a continué à parler d’« abus
                de droit », tel étant le grief que le Pakistan tirait du fait que l’Inde eût
                assorti sa déclaration d’acceptation de juridiction obligatoire faite en
                vertu du paragraphe 2 de l’article 36 du Statut de la Cour d’une réserve
                qui en excluait les différends avec un Etat membre, actuel ou passé, du
                « Commonwealth de nations ». La Cour a conclu à la recevabilité de la
                requête en expliquant ce qui suit :
                         « La Cour ne saurait … accepter l’argument du Pakistan selon
                      lequel la réserve indienne en question serait un acte discriminatoire
                      constitutif d’abus de droit au motif que cette réserve aurait pour
                      seule fin d’empêcher le Pakistan d’engager une action contre l’Inde
                      devant la Cour. Elle constatera tout d’abord que ladite réserve vise
                      en termes généraux les Etats membres ou anciens membres du Com-
                      monwealth. Elle ajoutera que … les Etats sont en tout état de cause
                      libres de limiter la portée qu’ils entendent donner ratione personae à
                      leur acceptation de la juridiction obligatoire de la Cour. » 21
                   Dans l’arrêt qu’elle a rendu en 2004 en l’affaire Avena et autres ressor-
                tissants mexicains, la Cour a examiné une exception que les Etats‑Unis
                d’Amérique, en leur qualité de défendeur, soulevaient sur le fondement de
                ce qu’ils appelaient un « abu[s] de la compétence de la Cour » 22, décou-
                lant, selon eux, du fait que le Mexique invitait la Cour à formuler « des
                conclusions indéfendables et lourdes de conséquences sur [leurs] systèmes
                de justice pénale » 23. La Cour a rejeté cette exception, estimant que rien

                    18 Application de la convention pour la prévention et la répression du crime de

                g­énocide (Bosnie‑Herzégovine c. Yougoslavie), exceptions préliminaires, arrêt, C.I.J.
                 Recueil 1996 (II), p. 622, par. 46.
                    19 CR 1996/8, p. 65, par. 16 (Pellet).
                    20 Ibid., p. 66‑67, par. 17 (Pellet).
                    21 Incident aérien du 10 août 1999 (Pakistan c. Inde), compétence de la Cour, arrêt,

                 C.I.J. Recueil 2000, p. 30, par. 40.
                    22 Avena et autres ressortissants mexicains (Mexique c. Etats‑Unis d’Amérique), arrêt,

                 C.I.J. Recueil 2004 (I), p. 30, par. 27.
                    23 Ibid.



                                                                                                       49




5 Ord_1215.indb 115                                                                                          20/05/22 13:08

                                       traité d’amitié de 1955 (op. ind. brower)                                                   55

                ne lui interdisait d’examiner le déroulement de procédures pénales enga-
                gées devant les juridictions américaines, et que la question de savoir
                jusqu’où elle pouvait pousser cet examen relevait du fond de l’affaire 24.
                Même si les Etats‑Unis n’avaient pas employé les termes « abus de droit »
                ou « abus de procédure », et même s’ils présentaient leur exception comme
                se rapportant non pas à la recevabilité des demandes du Mexique mais à
                la compétence de la Cour, ce moyen pouvait être considéré comme
                concernant un abus de procédure, puisque c’est bien sur un abus allégué
                des procédures de la Cour qu’il se fondait. Il convient de noter que si
                14 années se sont écoulées avant que la Cour soit de nouveau saisie d’une
                affaire mettant en jeu l’« abus de droit » ou l’« abus de procédure », ces
                notions sont néanmoins restées susceptibles d’être acceptées et retenues
                comme motif de rejet d’une requête. Ainsi, dans la déclaration qu’il a
                jointe à l’arrêt de 2008 en l’affaire relative à Certaines questions concer-
                nant l’entraide judiciaire en matière pénale, M. le juge Keith, tout en sous-
                crivant à la décision de la Cour, s’est dit favorable à un raisonnement
                différent. Selon lui, les actes en question constituaient « un excès de pou-
                voir ou un détournement de pouvoir », qu’il définissait comme « un exer-
                cice du pouvoir pour des motifs erronés … contraire au but de la
                convention [d’entraide judiciaire en matière pénale entre Djibouti et la
                France] », instrument dont le respect était en cause 25.
                   9. Après l’intervalle susmentionné de 14 ans sans aucune affaire impli-
                quant un « abus de droit » ou un « abus de procédure », ces questions sont
                revenues dans l’actualité de la Cour, qui a été amenée à s’y intéresser dans
                quatre instances à compter de 2018. La première est celle relative aux Immu-
                nités et procédures pénales, dans laquelle la France faisait valoir que « le
                comportement de la Guinée équatoriale proc[édait] d’un abus de droit et
                que la saisine de la Cour constitu[ait] un abus de procédure » 26. C’est dans
                cette affaire que la Cour a, pour la première fois, différencié les deux notions :
                          « Dans la jurisprudence de la Cour et de sa devancière, une distinc-
                      tion a été établie entre abus de droit et abus de procédure. Si la
                      notion fondamentale d’abus est peut‑être la même, les conséquences
                      qu’emportent, d’une part, l’abus de droit, et de l’autre, l’abus de pro-
                      cédure, peuvent varier. 27
                      �����������������������������������������������������������������������������������������������������������������




                    24 Avena et autres ressortissants mexicains (Mexique c. Etats‑Unis d’Amérique), arrêt,

                C.I.J. Recueil 2004 (I), p. 30, par. 28.
                    25 Certaines questions concernant l’entraide judiciaire en matière pénale (Djibouti

                c. France), arrêt, C.I.J. Recueil 2008, déclaration de M. le juge Keith, p. 280, par. 7.
                    26 Immunités et procédures pénales (Guinée équatoriale c. France), exceptions prélimi-

                naires, arrêt, C.I.J. Recueil 2018 (I), p. 334, par. 139.
                    27 Ibid., p. 335, par. 146.



                                                                                                                                    50




5 Ord_1215.indb 117                                                                                                                        20/05/22 13:08

                                       traité d’amitié de 1955 (op. ind. brower)                                                   56

                          Un abus de procédure se rapporte à la procédure engagée devant
                      une cour ou un tribunal et peut être examiné au stade préliminaire de
                      ladite procédure. 28
                      �����������������������������������������������������������������������������������������������������������������
                          En ce qui concerne l’abus de droit …, il reviendra à chacune des
                      Parties d’établir les faits ainsi que les moyens de droit qu’elle entend
                      faire prévaloir au stade du fond de l’affaire. La Cour est d’avis que
                      l’abus de droit ne peut être invoqué comme cause d’irrecevabilité
                      alors que l’établissement du droit en question relève du fond de l’af-
                      faire. Tout argument relatif à un abus de droit sera examiné au stade
                      du fond de la présente affaire. » 29
                   C’est dans cette affaire‑là également qu’un membre de la Cour
                — Mme la juge Donoghue, ainsi qu’il a été dit au paragraphe 4 — a pour
                la première fois conclu, dans son opinion dissidente, que la requête aurait
                dû être rejetée au stade préliminaire au motif qu’elle constituait un abus
                de procédure et était donc irrecevable.
                   Il est troublant, compte tenu en particulier de cette opinion dissidente,
                de constater que même alors la Cour a jugé bon de rejeter l’exception
                d’abus de procédure soulevée par la France en se contentant de réciter le
                mantra des « éléments attestant clairement » et des « circonstances excep-
                tionnelles », expressions désormais rituelles quoiqu’opaques.
                         « En la présente affaire, la Cour ne considère pas que la Guinée
                      équatoriale, qui a établi une base de compétence valable, devrait voir
                      sa demande rejetée à un stade préliminaire s’il n’existe pas d’éléments
                      attestant clairement que son comportement pourrait procéder d’un
                      abus de procédure. Or, pareils éléments n’ont pas été présentés à la
                      Cour. Seules des circonstances exceptionnelles peuvent justifier que
                      la Cour rejette pour abus de procédure une demande fondée sur une
                      base de compétence valable. La Cour estime ne pas être en présence
                      de telles circonstances en l’espèce. » 30
                   La Cour semble résolue à entretenir le mystère qui enveloppe depuis
                95 ans le principe de l’abus de procédure, maintenant dans le flou les
                Etats comparaissant devant elle, qui se demandent alors si elle‑même sait
                ce que recouvre ce principe ou, a fortiori, à quel moment il devient appli-
                cable. La Cour aurait donc tout intérêt à préciser tant le principe lui‑même
                que les critères requis pour qu’il trouve à s’appliquer.
                   10. Juste après avoir rendu son arrêt sur les Immunités et procédures
                pénales, la Cour en a rendu un autre, en l’affaire relative à Certains actifs
                iraniens, par lequel elle rejetait les exceptions préliminaires d’incompé-
                tence et d’irrecevabilité soulevées par les Etats‑Unis. Dans cette instance,

                   28 Immunités et procédures pénales (Guinée équatoriale c. France), exceptions prélimi-

                naires, arrêt, C.I.J. Recueil 2018 (I), p. 336, par. 150.
                   29 Ibid., p. 337, par. 151.
                   30 Ibid., p. 336, par. 150.



                                                                                                                                    51




5 Ord_1215.indb 119                                                                                                                        20/05/22 13:08

                                   traité d’amitié de 1955 (op. ind. brower)                              57

                le défendeur lui demandait de rejeter la requête au motif, notamment, de
                ce qu’il en est venu à appeler un « abus de procédure » 31, arguant que « les
                conditions fondamentales sous‑jacentes au traité [d’amitié, de commerce
                et de droits consulaires signé entre les Etats‑Unis et l’Iran en 1955]
                n’exist[aient] plus », et que « la tentative de l’Iran consistant à fonder la
                compétence de la Cour sur le traité ne vis[ait] pas à protéger des droits
                sanctionnés par le traité, mais plutôt à impliquer la Cour dans un diffé-
                rend stratégique plus large » 32. Comme elle le fait habituellement lors-
                qu’elle examine des allégations d’« abus de procédure », la Cour n’a
                consacré que 3 des 126 paragraphes de son arrêt au rejet de cette
                demande 33. Renvoyant aux décisions rendues dans l’affaire relative aux
                Immunités et procédures pénales et dans celle de Certaines terres à phos-
                phates à Nauru, elle s’est contentée d’énoncer la formule désormais consa-
                crée selon laquelle elle ne peut conclure à l’irrecevabilité d’une requête
                pour abus de procédure que dans des « circonstances exceptionnelles » et
                s’il existe des « éléments attestant clairement » ledit abus. Or, la Cour n’a
                jamais défini ces deux critères ni même la notion d’« abus de procédure »
                proprement dite, ainsi que Mme la juge Donoghue l’a souligné dans son
                opinion dissidente en l’affaire relative aux Immunités et procédures pénales.
                (Si, en l’affaire relative à Certains actifs iraniens, j’ai moi‑même souscrit
                au rejet de la thèse américaine de l’abus de procédure, les faits de la pré-
                sente instance sont tellement différents que force m’est de considérer que
                ce même motif justifie l’irrecevabilité de la requête en l’espèce.)
                   11. Moins de sept mois après Certains actifs iraniens, la Cour a été
                amenée à se prononcer sur une exception soulevée par le Pakistan à la
                recevabilité d’une requête de l’Inde sur le fondement d’abus de procédure
                allégués. Pour rejeter cette demande, la Cour a répété les énoncés relatifs
                aux « circonstances exceptionnelles » et aux « éléments attestant claire-
                ment » formulés dans Certains actifs iraniens et Immunités et procédures
                pénales, mais elle a toutefois examiné la teneur des allégations d’abus de
                procédure du Pakistan avant de les juger infondées 34.

                      C. L’arrêt de la Cour dissuade les Etats d’accepter le règlement
                      des différends par des moyens juridiquement non contraignants
                  12. Je tiens à souligner une nouvelle fois que le simple fait pour la
                Cour d’avoir envisagé la possibilité, en se refusant à déclarer irrecevable
                pour abus de procédure la requête déposée en la présente affaire, de
                contribuer à donner un avantage manifestement « illégitime » au deman-
                deur en imposant au défendeur un arrêt juridiquement contraignant qui

                   31 Certains actifs iraniens (République islamique d’Iran c. Etats‑Unis d’Amérique),

                exceptions préliminaires, arrêt, C.I.J. Recueil 2019 (I), p. 40‑41, par. 100‑101 ; CR 2018/28,
                p. 35, par. 2 (Bethlehem).
                   32 Ibid., p. 42, par. 107.
                   33 Ibid., p. 42‑43, par. 113‑115.
                   34 Jadhav (Inde c. Pakistan), arrêt, C.I.J. Recueil 2019 (II), p. 431‑433, par. 40‑50.




                                                                                                           52




5 Ord_1215.indb 121                                                                                              20/05/22 13:08

                                traité d’amitié de 1955 (op. ind. brower)                  58

                l’obligerait à honorer des engagements pris dans un cadre qui, lui, ne l’est
                pas — le plan d’action — et dont il était libre, d’un point de vue juri-
                dique, de se retirer, comme il l’a fait, alors que le demandeur pour sa part
                resterait libre de ne tenir aucun compte de cet instrument politique (ce
                qu’il fait depuis des mois, ainsi que son ministre des affaires étrangères l’a
                officiellement confirmé), ce simple fait est en contradiction flagrante avec
                la volonté des Parties de parvenir à une résolution pacifique de leurs
                divergences au moyen du plan d’action. En tant qu’organe judiciaire prin-
                cipal de l’Organisation des Nations Unies, la Cour se doit, lorsqu’elle se
                prononce sur une exception d’irrecevabilité visant une requête dont elle
                est saisie, de garder à l’esprit les dispositions de la Charte des
                Nations Unies, en particulier, au chapitre I, le paragraphe 1 de l’article 1
                (« prendre des mesures … efficaces en vue de prévenir et d’écarter les
                menaces à la paix ») et le paragraphe 3 de l’article 2 (« Les Membres de
                l’Organisation règlent leurs différends internationaux par des moyens
                pacifiques, de telle manière que la paix et la sécurité internationales ainsi
                que la justice ne soient pas mises en danger »). Pour s’acquitter de ces
                obligations communes, les parties au plan d’action ont choisi de recourir
                à un instrument politique qui n’est pas — ni alors ni aujourd’hui — juri-
                diquement contraignant. Si elles l’ont voulu non contraignant, c’est, ainsi
                que le défendeur l’a expliqué dans ses exceptions préliminaires (par. 5.28),
                parce que cet instrument « facilit[ait] l’obtention d’une solution pratique
                et rapide … perm[ettant] de lever divers obstacles politiques internatio-
                naux tout en tenant compte d’importantes considérations internes sur les
                plans juridique et politique ». Le refus de la Cour de conclure en l’espèce
                à l’irrecevabilité de la requête, conjugué à ce qui ressemble fort à un
                désintérêt profond, manifesté par sa devancière et elle‑même depuis
                95 ans, à l’égard de la notion d’abus de procédure, aura sans nul doute
                pour effet de décourager les Etats de s’efforcer de s’acquitter des obliga-
                tions qui leur incombent au titre de la Charte des Nations Unies par des
                moyens juridiquement non contraignants, lesquels sont parfois, comme
                c’était le cas pour les Parties ici en présence, les seuls dont ils disposent
                pour y parvenir, en raison de considérations internes d’ordre constitu-
                tionnel et politique.

                               D. L’avenir incertain de l’abus de procédure
                   13. Ainsi, 95 ans après sa naissance, la notion d’« abus de procédure »
                demeure le graal du droit international, dans le traitement qu’en fait la
                Cour, à savoir un concept légendaire et mystérieux, dénué de dimensions,
                de forme et de contenu, assorti de « critères » d’application non définis, et
                dont l’invocation n’a en conséquence jamais abouti, ni devant la Cour ni
                devant la CPJI, quoique le sujet soit régulièrement débattu (en particulier
                ces derniers temps). Nul doute que le « précédent » que constitue la
                non‑application perpétuelle de l’abus de procédure se poursuivra tant que
                la Cour n’aura pas donné corps à ce principe, par une délimitation de son
                contenu, totalement inexistante à ce jour, et par une définition plus pré-

                                                                                           53




5 Ord_1215.indb 123                                                                              20/05/22 13:08

                                  traité d’amitié de 1955 (op. ind. brower)                           59

                cise des critères relatifs aux « circonstances exceptionnelles » et « éléments
                attestant clairement » qui sont requis pour conclure à l’irrecevabilité d’une
                demande sur ce fondement. Si la Cour ne fait pas cela, et si ce « précé-
                dent » nonagénaire de la non‑application du « principe » de l’abus de pro-
                cédure se poursuit, celui‑ci pourrait bien connaître le sort que décrivait
                Benjamin Disraeli, le 22 février 1848, lorsqu’il disait qu’« [u]n précédent
                immortalise un principe » 35.


                              II. Alinéa b) du paragraphe 1 de l’article XX

                      A. Distinctions entre les alinéas a), b), c) et d) du paragraphe 1
                   14. La Cour n’a, à ce jour, pas été en mesure d’établir la moindre dis-
                tinction entre les alinéas a), b), c) et d) du paragraphe 1 de l’article XX
                du traité d’amitié, qui se lit comme suit :
                        « 1. Le présent Traité ne fera pas obstacle à l’application de
                      mesures :
                      a) Réglementant l’importation ou l’exportation de l’or ou de l’argent ;
                      b) Concernant les substances fissiles, les sous‑produits radioactifs
                         desdites substances et les matières qui sont la source de substances
                         fissiles ;
                      c) Réglementant la production ou le commerce des armes, des muni-
                         tions et du matériel de guerre, ou le commerce d’autres produits
                         lorsqu’il a pour but direct ou indirect d’approvisionner des unités
                         militaires ;
                      d) Ou nécessaires à l’exécution des obligations de l’une ou l’autre des
                         Hautes Parties contractantes relatives au maintien ou au rétablis-
                         sement de la paix et de la sécurité internationales ou à la protection
                         des intérêts vitaux de cette Haute Partie contractante sur le plan
                         de la sécurité. »
                   J’ai, dans la présente affaire comme dans celle relative à Certains actifs
                iraniens, souscrit à l’idée qu’un moyen tiré de l’alinéa d) du paragraphe 1
                de l’article XX relevait du fond, conformément à ce qu’avait conclu la Cour
                en l’affaire des Plates‑formes pétrolières en se référant à l’arrêt relatif aux
                Activités militaires et paramilitaires au Nicaragua et contre celui‑ci, précé-
                dent qu’elle a également cité dans Certains actifs iraniens (par. 45). Tant
                dans cette instance‑là que dans la présente espèce, il me semble évident, au
                vu des allégations présentées par les Etats‑Unis à l’appui de ce moyen,
                qu’une décision quant à l’opportunité de « mesures … nécessaires … à la
                protection des intérêts vitaux [américains] … sur le plan de la sécurité »
                — défense qui n’a pas un caractère discrétionnaire — implique un si grand
                nombre d’éléments qu’elle ne peut être examinée qu’au stade du fond.

                   35 B. Disraeli, « Speech on the Expenditures of the Country (February 22, 1848) » dans

                J. Bartlett, Familiar Quotations, 13e éd., 1955, p. 512b.

                                                                                                      54




5 Ord_1215.indb 125                                                                                         20/05/22 13:08

                                  traité d’amitié de 1955 (op. ind. brower)                           60

                   15. Dans l’affaire relative à Certains actifs iraniens, les Etats‑Unis
                avaient aussi invoqué l’alinéa c) du paragraphe 1 de l’article XX 36, mais ce
                moyen avait été écarté, dans l’arrêt, sans faire l’objet d’une analyse détail-
                lée. Ainsi, ayant indiqué au sujet de l’alinéa d) du paragraphe 1 (par. 45)
                qu’elle « ne vo[yait] aucune raison en l’espèce de s’écarter de ses conclu-
                sions antérieures », la Cour a, s’agissant de l’alinéa c), énoncé ce qui suit
                (par. 46‑47) :
                        « De l’avis de la Cour, cette même interprétation s’applique égale-
                      ment à l’alinéa c) du paragraphe 1 de l’article XX du traité dès lors
                      qu’il n’existe, à cet égard, aucune raison pertinente pour le distinguer
                      de l’alinéa d) du paragraphe 1 de l’article XX.
                        La Cour conclut de ce qui précède que les alinéas c) et d) du para-
                      graphe 1 de l’article XX ne restreignent pas sa compétence mais
                      offrent seulement aux Parties une défense au fond. » 37
                   Pour être tout à fait honnête, en l’affaire relative à Certains actifs ira-
                niens, je n’ai pas moi‑même cru devoir distinguer les alinéas c) et d) du
                paragraphe 1. Dans la mesure où la demande portait alors sur des dom-
                mages découlant du fait que des actifs iraniens relevant de la juridiction
                des Etats‑Unis avaient été saisis au profit de demandeurs américains en
                exécution de décisions prononcées par défaut contre l’Iran dans des pro-
                cédures engagées devant les juridictions américaines, et compte tenu du
                libellé de l’alinéa c), j’étais d’avis que cette disposition, au moins dans
                cette situation, exigeait clairement d’être examinée au stade du fond,
                comme l’alinéa d) et pour les raisons exposées ci‑dessus 38.
                   16. Dans la présente affaire, en revanche, l’alinéa b) du paragraphe 1
                aurait dû être considéré comme fondant une exception ayant un caractère
                réellement préliminaire, compte tenu de son libellé et des nombreuses
                déclarations dans lesquelles l’une et l’autre des Parties en reprennent
                expressément les termes pour désigner précisément les sanctions limitées
                objet de la requête. Pour commencer, les alinéas b) et d) sont examinés
                conjointement dans l’arrêt, qui répète (au paragraphe 109) les formules
                rituelles de l’affaire des Plates‑formes pétrolières et de celle relative à Cer-
                tains actifs iraniens en rappelant que, dans l’arrêt rendu dans la seconde,
                la Cour avait « dit que l’interprétation qu’elle donnait du paragraphe 1 de
                l’article XX, s’agissant de l’alinéa d), s’appliquait également à l’alinéa c) »
                et « fait observer qu’il n’existait à cet égard « aucune raison pertinente
                pour … distinguer [l’alinéa c)] de l’alinéa d) » ». Sans fournir davantage
                d’analyse, la Cour estime, dans la phrase suivante, « qu’il n’existe pas



                   36 Certains actifs iraniens (République islamique d’Iran c. Etats‑Unis d’Amérique),

                exceptions préliminaires, arrêt, C.I.J. Recueil 2019 (I), p. 23, par. 38.
                   37 Ibid., p. 25, par. 46‑47.
                   38 L’alinéa a), contrairement aux autres, semble n’avoir jamais donné lieu à un examen

                par la Cour.

                                                                                                      55




5 Ord_1215.indb 127                                                                                         20/05/22 13:08

                                   traité d’amitié de 1955 (op. ind. brower)                              61

                davantage de raison pertinente pour distinguer l’alinéa b), lequel offre
                seulement une éventuelle défense au fond », puis tente une fois d’expliquer
                en quoi il y a lieu d’examiner cette disposition au stade du fond 39 :
                         « Le demandeur soutient que l’alinéa b), qui fait référence aux
                      mesures « [c]oncernant les substances fissiles, les sous‑produits
                      radioactifs desdites substances et les matières qui sont la source de
                      substances fissiles », doit être interprété comme se rapportant unique-
                      ment à des mesures telles que celles concernant spécifiquement l’ex-
                      portation ou l’importation des substances fissiles. Toutefois, selon le
                      défendeur, l’alinéa b) s’applique à toutes les mesures, quelle qu’en
                      soit la teneur, qui visent le programme nucléaire de l’Iran, dès lors
                      qu’elles peuvent toutes être considérées comme visant l’utilisation de
                      substances fissiles. La question de l’interprétation à donner de l’ali-
                      néa b) et celle des effets qu’il produit en l’espèce n’ont pas un carac-
                      tère préliminaire et devront être examinées au stade du fond. » (Arrêt,
                      par. 111.)

                B. Dès lors que l’Iran déclare contester des sanctions « liées au nucléaire »,
                 il ne peut y avoir de différend sur le point de savoir si lesdites sanctions
                                    « concernent les substances fissiles »
                   17. La décision de la Cour à cet égard est regrettable en ce qu’elle
                méconnaît à la fois les termes clairs de l’alinéa b) du paragraphe 1 de
                l’article XX et les déclarations faites par les deux Parties, individuelle-
                ment, collectivement et dans le texte même du plan d’action, dont la
                teneur confirme que le groupe limité de sanctions objet de la requête
                « [c]oncern[e] les substances fissiles, les sous‑produits radioactifs desdites
                substances et les matières qui sont la source de substances fissiles ».
                   18. Le terme « concerner » pourrait difficilement avoir un sens plus
                large, contrairement à celui de « réglementer » qui figure aux alinéas a) et
                c) du paragraphe 1 et à l’expression « nécessaires … à la protection des
                intérêts vitaux … sur le plan de la sécurité » à l’alinéa d) du même para-
                graphe. Le dictionnaire de langue anglaise Oxford English Dictionary
                donne deux acceptions pertinentes du verbe « to relate to », qui corres-
                pond à « concerner » dans la traduction française du traité : la première est
                « to have reference to ; to refer to » (avoir trait à, se rapporter à) et la
                seconde est « to have some connection with ; to stand in relation to » (avoir
                un rapport avec, être lié à) 40. Aucune de ces acceptions ne permet de pen-
                ser qu’une mesure donnée et les substances fissiles doivent être unies par

                    39 Dans l’affaire relative à Certains actifs iraniens (République islamique d’Iran

                c. Etats‑Unis d’Amérique), la Cour n’a pas dit que l’invocation par les Etats‑Unis de
                l’alinéa c) était dépourvue de caractère préliminaire, se contentant d’indiquer que cette
                disposition « offr[ait] seulement aux Parties une défense au fond » (exceptions préliminaires,
                arrêt, C.I.J. Recueil 2019 (I), p. 25, par. 47). La logique suivie par la Cour dans le présent
                arrêt à l’égard de l’alinéa b) est donc inédite.
                    40 « Relate, v. », OED Online (Oxford University Press), consulté en septembre 2020.



                                                                                                           56




5 Ord_1215.indb 129                                                                                              20/05/22 13:08

                                   traité d’amitié de 1955 (op. ind. brower)                                62

                un lien intrinsèque absolu, telles des sœurs siamoises. Au contraire, ce lien
                est le plus distant que l’on puisse imaginer. Il est compréhensible que le
                traité d’amitié ait voulu laisser aux Parties une telle souplesse s’agissant
                des substances fissiles, puisqu’à l’époque où ce traité a été conclu, en
                1955, les questions de prolifération nucléaire étaient extrêmement sen-
                sibles et cruciales pour la paix et la sécurité internationales (et le sont
                toujours aujourd’hui). Les mesures punitives sont considérées comme un
                outil important contre la prolifération nucléaire, comme en témoignent
                plusieurs résolutions du Conseil de sécurité des Nations Unies visant le
                programme nucléaire iranien et autorisant des sanctions contre l’Iran 41.
                   19. L’on ne saurait nier que les termes « substances fissiles » évoquent
                principalement les substances nucléaires et leur traitement, les centrales
                nucléaires et les armes nucléaires 42. Toutes choses « liées au nucléaire » sont
                nécessairement des choses « [c]oncernant les substances fissiles ». D’innom-
                brables déclarations officielles iraniennes et américaines confirment que les
                sanctions de la catégorie restreinte de sanctions visée par la requête de l’Iran
                sont « liées au nucléaire ». Au stade des mesures conservatoires, l’agent de
                l’Iran a rappelé que, le 8 mai 2018, les Etats‑Unis avaient annoncé leur
                intention de « rétablir les sanctions nucléaires imposées au régime iranien » 43.
                De fait, le président américain commence la déclaration qu’il a faite ce
                jour‑là en ces termes : « je souhaiterais aujourd’hui informer le monde de nos
                efforts pour empêcher l’Iran d’acquérir l’arme nucléaire », et la conclut
                comme suit : « il m’apparaît clairement que ce n’est pas dans le cadre [du
                plan d’action] que nous pouvons empêcher une bombe nucléaire ira-
                nienne » 44. Ainsi, la décision du 8 mai 2018, qui constitue le fons et origo des
                demandes de l’Iran en l’espèce, « concernait » elle‑même, à l’évidence, des
                préoccupations au sujet de la prolifération nucléaire en Iran. Le texte du
                plan d’action le confirme également, tout comme des déclarations faites par
                les participants lorsque cet instrument a été parachevé. Au point v de son
                préambule, le plan d’action annonce qu’il « entraînera la levée de toutes les
                sanctions … nationales relatives au programme nucléaire de l’Iran » 45. Au
                paragraphe 24, il indique que « [l]e groupe E3/EU et les Etats‑Unis four-
                nissent, dans l’annexe II, une liste complète et détaillée de toutes les sanctions
                et mesures restrictives liées aux activités nucléaires qu’ils lèveront conformé-
                ment à l’annexe V » 46. A la section 4 de l’annexe II du plan d’action, les
                Etats‑Unis « s’engagent à cesser d’appliquer toutes les sanctions liées au

                      41
                      Dont les résolutions 1747 (2007), 1803 (2008) et 1929 (2010).
                      42
                      Selon l’Oxford English Dictionary, le terme « fissile » (« fissionable, adj. ») désigne ce
                qui est susceptible de subir la fission nucléaire. OED Online (Oxford University Press),
                consulté en septembre 2020.
                   43 CR 2018/16, p. 19, par. 3 (Mohebi).
                   44 Requête introductive d’instance de la République islamique d’Iran, annexe 3,

                remarques du président Trump sur le Joint Comprehensive Plan of Action, 8 mai 2018,
                p. 1‑2.
                   45 MI, annexes, vol. I, annexe 10, Plan d’action, préambule, point v, p. 97 ; les italiques

                sont de moi.
                   46 Ibid., Plan d’action, par. 24, p. 104 ; les italiques sont de moi.



                                                                                                             57




5 Ord_1215.indb 131                                                                                                20/05/22 13:08

                                  traité d’amitié de 1955 (op. ind. brower)                             63

                nucléaire énoncées dans les sections 4.1 à 4.9 … et à s’efforcer d’obtenir des
                mesures législatives appropriées ou la modification des textes en vigueur
                pour y mettre fin » 47. Ainsi, tant les Etats‑Unis que l’Iran ont accepté le texte
                d’un accord qui dispose, à maintes reprises et en des termes clairs, que les
                sanctions américaines qui vont être levées sont des sanctions « [c]oncernant »
                le programme nucléaire iranien. Dans une déclaration conjointe publiée en
                juillet 2015, au moment où le plan d’action venait d’être mis au point, la
                haute représentante de l’Union européenne pour les affaires étrangères et la
                politique de sécurité et le ministre iranien des affaires étrangères ont annoncé
                être « parvenus à un accord sur la question nucléaire iranienne » 48. Ils ajou-
                taient dans cette déclaration que le plan d’action intégrait « le propre plan à
                long terme de l’Iran, avec des restrictions au programme nucléaire iranien
                arrêtées d’un commun accord, et entraînera[it] la levée de toutes les sanc-
                tions imposées par le Conseil de sécurité des Nations Unies et des sanctions
                multilatérales ou nationales relatives au programme nucléaire de l’Iran » 49.
                      C. L’Iran a lui‑même admis pendant la procédure que les sanctions
                                    contestées étaient « liées au nucléaire »
                   20. L’on trouve dans le contexte même de la présente instance d’autres
                exemples de la reconnaissance par l’Iran de la nature « lié[e] au nucléaire »
                des sanctions américaines. Au stade des mesures conservatoires, l’agent
                de l’Iran a déclaré ce qui suit :
                         « Permettez‑moi de rappeler le contexte factuel de la décision des
                      Etats‑Unis de rétablir et durcir les mesures restrictives et les sanctions
                      contre le nucléaire iranien. Ces « sanctions liées » au nucléaire, Mon-
                      sieur le président, que l’Iran a toujours jugées illicites, ont été multi-
                      pliées par les Etats‑Unis, d’abord en 1996, puis en 2006 et au‑delà, au
                      moyen d’une série de textes adoptés par les pouvoirs législatif et exé-
                      cutif pour cibler des secteurs entiers de l’économie iranienne ainsi
                      que de nombreux ressortissants iraniens. » 50
                   Dans son mémoire, l’Iran reconnaît que « le plan d’action a levé des
                sanctions qui avaient été motivées par l’existence d’un prétendu pro-
                gramme militaire nucléaire iranien » 51. Au chapitre II de cet exposé écrit,
                il annonce qu’il « décrira de façon détaillée les « sanctions liées au
                nucléaire » telles qu’elles ont été rétablies, afin d’en clarifier le but, la por-
                tée, les modalités particulières et la mise en œuvre » 52. Dans ses observa-
                tions et conclusions sur les exceptions préliminaires des Etats‑Unis, l’Iran
                dit sans détour que
                   47 MI, annexes, annexe 10, Plan d’action, annexe II, sect. 4, p. 131 ; les italiques sont

                de moi.
                   48 EPEU, annexe 118, Joint Statement by EU High Representative Federica Mogherini

                and Iranian Foreign Minister M. Javad Zarif, 14 juillet 2015, p. 1.
                   49 Ibid., p. 2 ; les italiques sont de moi.
                   50 CR 2018/16, p. 21, par. 10 (Mohebi) ; les italiques sont de moi.
                   51 MI, par. 9.21.
                   52 Ibid., par. 2.4 ; les italiques sont de moi.



                                                                                                         58




5 Ord_1215.indb 133                                                                                            20/05/22 13:08

                                    traité d’amitié de 1955 (op. ind. brower)                                 64

                          « [l]a requête déposée par l’Iran en l’espèce soulève des questions fon-
                       dées sur des considérations juridiques, qui consistent à savoir si, en
                       rétablissant des sanctions liées au nucléaire après le 8 mai 2018 [sic], les
                       Etats‑Unis ont manqué aux obligations juridiques qui leur incombaient
                       au titre d’un instrument international valide, le traité d’amitié » 53.

                        D. Dans la jurisprudence de la Cour, les déclarations contraires
                      aux intérêts de leur auteur sont acceptées « comme une sorte d’aveu »
                  21. Ainsi que l’a dit la Cour dans l’affaire des Activités militaires et
                paramilitaires au Nicaragua et contre celui‑ci,
                          « [l]e dossier soumis à la Cour contient … des déclarations de repré-
                       sentants d’Etats, parfois du plus haut niveau dans la hiérarchie poli-
                       tique. Certaines de ces déclarations ont été faites devant des organes
                       officiels de l’Etat ou d’une organisation régionale ou internationale et
                       figurent dans les comptes rendus officiels de ces institutions. D’autres,
                       prononcées lors de conférences de presse ou d’interviews, ont été rap-
                       portées par la presse écrite locale ou internationale. La Cour consi-
                       dère que des déclarations de cette nature, émanant de personnalités
                       politiques officielles de haut rang, parfois même du rang le plus élevé,
                       possèdent une valeur probante particulière lorsqu’elles reconnaissent
                       des faits ou des comportements défavorables à l’Etat que représente
                       celui qui les a formulées. Elles s’analysent alors en une sorte d’aveu. » 54
                   Comme il a été dit plus haut, en l’espèce, la nature « lié[e] au nucléaire »
                des sanctions en cause a été reconnue non seulement dans les déclarations
                officielles de hauts représentants iraniens, mais également dans le texte
                même du plan d’action et dans les commentaires portant sur cet instru-
                ment. En outre, l’agent de l’Iran en personne a fait des déclarations sem-
                blables à la toute première audience en l’affaire, et on en trouve plusieurs
                autres dans le mémoire et dans les observations et conclusions sur les
                exceptions préliminaires des Etats‑Unis que l’Iran a soumis en la présente
                instance. Ces déclarations constituent ainsi un aveu tacite 55.

                       E. Application de la convention de Vienne sur le droit des traités
                   22. Pour examiner la question, la Cour ne s’est pas référée à la conven-
                tion de Vienne sur le droit des traités (ci‑après la « convention de Vienne »).

                    53 Observations et conclusions de la République islamique d’Iran sur les exceptions

                préliminaires des Etats‑Unis d’Amérique, par. 4.34 b) ; les italiques sont de moi.
                    54 Activités militaires et paramilitaires au Nicaragua et contre celui‑ci (Nicaragua

                c. Etats‑Unis d’Amérique), fond, arrêt, C.I.J. Recueil 1986, p. 41, par. 64 ; voir aussi Acti­
                vités armées sur le territoire du Congo (République démocratique du Congo c. Ouganda),
                arrêt, C.I.J. Recueil 2005, p. 206, par. 78.
                    55 « Admission against interest », ce que le dictionnaire juridique de langue anglaise Black’s

                Law Dictionary (11e éd., 2019) définit comme « une déclaration par laquelle une personne
                reconnaît un fait qui lui est défavorable [en particulier] s’il a la qualité de plaideur ».

                                                                                                              59




5 Ord_1215.indb 135                                                                                                  20/05/22 13:08

                                traité d’amitié de 1955 (op. ind. brower)                    65

                Or, je suis d’avis qu’il y avait lieu d’en appliquer l’article 31. Selon moi, si
                l’on avait interprété l’alinéa b) du paragraphe 1 de l’article XX du traité
                d’amitié « de bonne foi suivant le sens ordinaire à attribuer aux termes du
                traité dans leur contexte et à la lumière de son objet et de son but »,
                conformément au paragraphe 1 de l’article 31 de la convention de Vienne,
                force aurait été de conclure que l’exception préliminaire des Etats‑Unis
                fondée sur ledit alinéa b) emportait rejet de la requête. Le « sens ordi-
                naire » des termes « [c]oncernant les substances fissiles » ne pouvait faire
                aucun doute. Quant au contexte du traité d’amitié, il ne comprenait,
                parmi les éléments énoncés au paragraphe 2 de l’article 31 de la conven-
                tion de Vienne, que « le texte, préambule et annexes inclus » (ces dernières
                étant inexistantes) du traité. Le préambule, qui énonce « l’objet et le but »
                qu’entendent refléter les articles du traité d’amitié, se lit comme suit :
                        « Les Etats‑Unis d’Amérique et l’Iran, animés du désir de dévelop-
                      per les relations amicales qui unissent depuis longtemps leurs deux
                      peuples, de réaffirmer dans la direction des affaires humaines les
                      principes supérieurs auxquels ils sont attachés, d’encourager les
                      échanges et les investissements mutuellement profitables et l’établisse-
                      ment de relations économiques plus étroites entre leurs peuples et de
                      régler leurs relations consulaires, ont décidé de conclure, sur la base
                      de l’égalité réciproque de traitement, un Traité d’amitié, de com-
                      merce et de droits consulaires ». (Les italiques sont de moi.)
                   Aux fins de l’espèce, le fait que le traité d’amitié, dans son préambule,
                insiste sur la volonté d’« encourager les échanges et les investissements
                mutuellement profitables et l’établissement de relations économiques plus
                étroites entre leurs peuples », et soit globalement « de nature essentielle-
                ment commerciale », comme je l’ai fait observer dans mon opinion indivi-
                duelle en l’affaire relative à Certains actifs iraniens (par. 19), n’est
                nullement incompatible avec l’existence de dispositions telles que l’ali-
                néa b) du paragraphe 1, et aussi l’alinéa d), qui offrent aux deux Etats
                parties une « issue de secours » pour sortir de leurs relations commerciales
                si surgissaient des problèmes sérieux exigeant de limiter, voire de ne pas
                poursuivre, ces relations. Cependant, contrairement à l’alinéa d), l’ali-
                néa b) du paragraphe 1 est, par son libellé, susceptible d’être examiné à
                un stade préliminaire. Le « contexte » des termes du traité d’amitié est à
                lui seul significatif. En ce sens, le paragraphe 1 de l’article XX lui‑même
                est un élément de contexte pertinent en ce que les termes « [c]oncernant les
                substances fissiles » figurant à son alinéa b) ont à l’évidence une portée
                assez différente de celle de la notion de « [r]églement[ation] », qu’il s’agisse
                de réglementer « l’importation ou l’exportation de l’or ou de l’argent »,
                comme prévu à l’alinéa a), ou « la production ou le commerce des armes »
                et autres, comme prévu à l’alinéa c), sans parler de l’expression « néces-
                saires … à la protection des intérêts vitaux … sur le plan de la sécurité » à
                l’alinéa d) du même paragraphe 1. Les alinéas a) ou c) du paragraphe 3
                de l’article 31 de la convention de Vienne ne sont en rien applicables ici,
                et le paragraphe 4 ne l’est pas davantage.

                                                                                             60




5 Ord_1215.indb 137                                                                                20/05/22 13:08

                                 traité d’amitié de 1955 (op. ind. brower)                      66

                   23. Il ne reste, aux fins de l’application de la convention de Vienne, que
                l’élément prévu à l’alinéa b) du paragraphe 3 de l’article 31, à savoir
                l’éclairage qu’offre « toute pratique ultérieurement suivie dans l’applica-
                tion du traité par laquelle est établi l’accord des parties à l’égard de l’in-
                terprétation du traité », et les « [m]oyens complémentaires d’interprétation »
                prévus à l’article 32, qui comprennent, sans s’y limiter, les travaux prépa-
                ratoires, lesquels n’apportent rien de pertinent pour analyser l’alinéa b)
                du paragraphe 1 de l’article XX du traité d’amitié, et les « circonstances
                dans lesquelles le traité a été conclu ». A propos de ces dernières, il
                convient de rappeler une fois de plus que, même à l’époque où le traité
                d’amitié a été conclu, en 1955, les questions de prolifération nucléaire
                étaient extrêmement sensibles et cruciales pour la paix et la sécurité inter-
                nationales. Nul doute que les Etats‑Unis auront effectivement souhaité se
                réserver le droit de prendre des « mesures », contraires au traité d’amitié
                dans d’autres circonstances, pour mettre un terme à une possible prolifé-
                ration nucléaire, et que l’Iran à l’époque y aura volontiers consenti.
                C’était au plus fort de la guerre froide, à une période où étaient conclus
                nombre de traités et autres alliances régionales de défense mutuelle. De
                fait, il est notoire que c’est précisément en 1955 que le président des
                Etats‑Unis, le général Eisenhower, et son secrétaire d’Etat, John Fos-
                ter Dulles, ont encouragé et soutenu de diverses manières la formation, le
                24 février, du traité d’organisation du Moyen‑Orient, connu sous le nom
                de pacte de Bagdad, dont les Etats membres étaient l’Iran, l’Iraq, le
                Pakistan, le Royaume‑Uni et la Turquie, et qui devint par la suite l’Orga-
                nisation du traité central (ou CENTO d’après son acronyme anglais). Le
                traité d’amitié fut signé le 15 août 1955, juste six mois plus tard 56. Le
                CENTO prit fin en 1979, année de la révolution islamique en Iran. Les
                « [m]oyens complémentaires d’interprétation » n’étant pas définis, les
                nombreuses déclarations de représentants autorisés de l’Iran et des
                Etats‑Unis que j’ai mentionnées plus haut, ainsi que le langage du plan
                d’action lui‑même, qui indiquent tous que ce sont précisément les sanc-
                tions objet de la requête qui sont « liées au nucléaire », pouvaient servir à
                déterminer le sens de l’alinéa b) du paragraphe 1 et auraient dû avoir
                conduit au rejet de ladite requête.

                (Signé) Charles N. Brower.




                   56 Voir « CENTO », Digest of International Law, vol. 12, Washington, DC, US Gov­

                ernment Printing Office, 1971, p. 886.

                                                                                                61




5 Ord_1215.indb 139                                                                                   20/05/22 13:08

